Exhibit 10.84

 

[g129661ke01i001.jpg] 

Defense Threat Reduction Agency

 

8725 John J. Kingman Road, MSC 6201

 

Fort Belvoir, VA 22060-6201

 

 

 

Contract Number HDTRA1-10-C-0079

 

between

 

Defense Threat Reduction Agency

 

and

 

AVI BioPharma, Inc

 

 

 

 

 

 

June 4, 2010

 

Dear Mr. David Boyle,

 

This letter constitutes a contract on the terms set forth herein and signifies
the intention of the Defense Threat Reduction Agency to execute a formal
Cost-Plus-Fixed-Fee Contract with AVI BioPharma, Inc.  Services shall be
provided as set forth in Attachments 1, 2, and 3, which are incorporated into
and made a part of this Letter Contract, upon the terms and conditions therein
stated.

 

You are hereby directed in accordance with FAR 52.216-23 clause entitled,
“Execution and Commencement of Work” to proceed with performance of the work,
effective immediately, and pursue such work with all diligence to the end that
the services may be performed within the time and funds specified in Attachment
1.

 

Please indicate your acceptance of the forgoing by signing three copies of this
letter and returning this letter to the following email address:
victor.cramer@dtra.mil

 

 

Sincerely,

 

 

 

 

 

/s/ Victor.E. Cramer

 

Victor.E. Cramer

 

Contracting Officer

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

LETTER CONTRACT HDTRA1-10-C-0079

 

The contractor agrees to furnish and deliver all items or perform all services
set forth above for the consideration stated above.  The rights and obligations
of the parties to this letter contract shall be subject to and governed by the
terms and conditions set forth above.

 

Executed as of the date shown below:

 

 

/s/ J. David Boyle II

 

June 4, 2010

J. David Boyle II, Sr. Vice President and CFO

 

Date

AVI BioPharma

 

 

 

 

Attachments:

 

1.   Terms and Conditions

2.   Statement of Work (provided under separate cover)

3.   CDRLs

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

1.     EFFECTIVE DATE:  The effective date of this letter contract is the same
date as the contracting officer’s signature.

 

2.     CONTRACT TYPE:  Cost-Plus-Fixed-Fee.

 

3.     DESCRIPTION:   Supplies/services are to be provided in accordance with
the Statement of Work (SOW), entitled “AVI BioPharma Project - H1N1
Countermeasure Development” dated 19 May 2010.

 

4.     CEILING PRICE:  $18,000,000.00 NTE

 

5.     The anticipated contract line item number (CLIN) Structure is:

 

CLIN 0001 Work to be performed IAW SOW 1 Lot

$[†]

CLIN 000101 Information - Funding

 

ACRN AA applies

 

CLIN 0002 CDRLs

NSP

 

6.     DELIVERY SCHEDULE:  See attached Statement of Work.

 

7.     PERIOD OF PERFORMANCE:  The period of performance of this letter contract
commences with the effective date cited in paragraph 1 of this attachment and
concludes twelve months thereafter.

 

8.     INSPECTION AND ACCEPTANCE TERMS:  Supplies/services will be
inspected/accepted at destination by the Government.

 

252.246-9000 INSPECTION AND ACCEPTANCE:

 

The Contracting Officer’s Representative (COR) or Project Manager shall be
responsible for inspection and acceptance of all work to be performed at any and
all times during this contract in accordance with FAR 52.246-8 Inspection of
Research and Development — Cost Reimbursement.  Government inspection and
acceptance of data shall be as specified on the Contract Data Requirements List,
DD Form 1423, Exhibit A to the Contract.

 

9.     CONTRACT ADMINISTRATION: Fiscal Year (FY) 2010 Research Development
Test & Evaluation (RDT&E) funds in the amount of $[†] have been obligated for
this letter contract.  Pursuant to the Department of Defense Federal Acquisition
Regulation (FAR) Supplement, additional funding for this letter contract shall
not be obligated until the Government receives a fully supportable and auditable
proposal.

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

ACCOUNTING AND APPROPRIATION DATA

 

AA:         9700400.2620 1000 B63D 255999 BD33747000 S49012

AMOUNT:      $[†]

 

252.201-9001 CONTRACTING OFFICE POINT OF CONTACT (POC)

 

The POC in the Procuring Contracting Office for this contract action is Victor
E. Cramer, Contracting Officer, DTRA BE-BCRC, telephone number (703) 767-8769,
email address: victor.cramer@dtra.mil.

 

252.201-9002 CONTRACTING OFFICER’S REPRESENTATIVE

 

a.     The Contracting Officer’s Representative for this contract is:

 

Heather A. Manley, PhD

Transformational Medical Technologies (TMT)

Defense Threat Reduction Agency

8725 John J. Kingman Road, MS 6201

Fort Belvoir, VA  22060-6201

Telephone (703) 767-6281

Email address: heather.manley@dtra.mil

 

b.     The COR will act as the Contracting Officer’s Representative for
technical matters providing technical direction and discussion as necessary with
respect to the specification/statement of work and monitoring the progress and
quality of the Contractor’s performance.  The COR is NOT an Administrative
Contracting Officer (ACO) and does not have the authority to take any action,
either directly or indirectly that would change the pricing, quality, quantity,
place of performance, delivery schedule, or any other terms and conditions of
the contract, or to direct the accomplishment of effort, which goes beyond the
scope of the specifications/statement of work in the contract.

 

c.     When, in the opinion of the Contractor, the COR requests effort outside
the existing scope of the contract, the Contractor shall promptly notify the
Contracting Officer in writing.  No action shall be taken by the Contractor
under such direction until the Contracting Officer has issued a modification to
the Contract or has otherwise resolved the issue.

 

252.204-9002

PAYMENT INSTRUCTIONS FOR MULTIPLE ACCOUNTING CLASSIFICATION CITATIONS (REF:
DFARS 204.7107)

 

Payment shall be made from ACRN AA until fully expended.  Payment shall then be
made from ACRN AB.

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

252.232-9012 WIDE AREA WORK FLOW (WAWF) — RECEIPT AND ACCEPTANCE (RA)
INSTRUCTIONS

 

(a) As prescribed in DFARS clause 252.232-7003 Electronic Submission of Payment
Requests (Jan 2004), Contractors must submit payment requests in electronic
form.  Paper copies will no longer be accepted or processed for payment unless
the conditions of DFARS clause 252.232- 7003(c) apply.  To facilitate this
electronic submission, the Defense Threat Reduction Agency (DTRA) has
implemented the DoD sanctioned Wide Area WorkFlow-Receipt and Acceptance
(WAWF-RA) for contractors to submit electronic payment requests and receiving
reports.  The contractor shall submit electronic payment requests and receiving
reports via WAWF-RA. Vendors shall send an email notification to the Contracting
Officer Representative (COR), Program/Project Manager or other government
acceptance official identified in the contract by clicking on the Send More
Email Notification link upon submission of an invoice/cost voucher in WAWF-RA. 
To access WAWF, go to https://wawf.eb.mil//.

 

(b) Definitions:

 

Acceptor:  Contracting Officer’s Representative, Program/Project Manager, or
other government acceptance official as identified in the contract/order.

 

Pay Official:  Defense Finance and Accounting Service (DFAS) payment office
identified in the contract/order.

 

SHIP To/Service Acceptor DoDAAC:  Acceptor DoDAAC or DCMA DoDAAC (as specified
in the contract/order).

 

DCAA Auditor DoDAAC:  Used when DCAA invoice approval is required by the
contract/order and the field is marked as mandatory in WAWF-RA.  (Click the DCAA
Audit Office Locator Link in WAWF-RA and enter zip code of your CAGE code
address).

 

(c) WAWF-RA Contractor Input Information - ** IMPORTANT! **

 

The contractor shall use the following information in creating electronic
payment requests in WAWF-RA:

 

Invoice Type in WAWF-RA:

 

If billing for Materials Only, select “Combo”

If billing for Materials and Service, select “Combo”

If billing for Services Only, select “2-n-1 (Services Only)”

If billing for Cost Type/Reimbursable Contracts, select “Cost Voucher”

(**Cost Vouchers are only used when contracts/orders require invoices be sent to
DCAA for approval.**)

 

SF 26, SF 33, SF 1449 and DD 1155

 

Invoice Type:  Invoice and Receiving Report:

 

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

Description

SF 26

SF 33

SF 1449

DD 1155

Located in Block/Section

 

 

Contract Number

2

2

2

1

Delivery Order

See Individual Order

4

2

Cage Code

7

15a

17a

9

Paying Office

12

25

18a

15

Inspection

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Acceptance

Section E (except SF 1449, See Entitled):
INSPECTION AND ACCEPTANCE

Issue Date

3

5

3

3

Issue By DoDAAC

5

7

9

6

Admin DoDAAC

6

24

16

7

Ship to Code

6

24

16

7

Ship to Extension

11

Section F: Deliveries or Performance

15

14

Services or Supplies

Based on majority of requirement as determined by monetary value

Shipment Number

Contractor Shipment Number, Invoice Number (supplies) or period of performance
(service). Refer to Appendix F-301 of the DoD FAR Supplement for creating
Shipment Numbers.

Final Invoice?

Changing “N” (no) to “Y” (yes) will terminate your ability to invoice against
this contract and deobligated remaining funds.  Change “N” to “Y” for the final
invoice ONLY.

 

(d) Final Invoices/Vouchers -Final Payment shall be made in accordance with the
Federal Acquisition Regulation (FAR) 52.216-7, entitled “Allowable Cost and
Payment.”

 

Invoices - Invoice 2-n-1 (Services Only) and Invoice and Receiving Report
(Combo)

 

Select the “Y” selection from the “Final Invoice?” drop-down box when submitting
the final invoice for payment for a contract. Upon successful submission of the
final invoice, click on the Send More Email Notifications link to send an
additional email notification to the Contracting Officer Representative (COR),
Program/Project Manager or other government acceptance official identified in
the contract.

 

Cost Vouchers - Once the final DCAA audit is complete for cost reimbursable
contracts and authorization is received to submit the final cost voucher, select
the “Y” selection from the “Final Voucher” drop-down box when submitting the
final cost voucher. Upon successful

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

submission of the final cost voucher, click on the Send More Email Notifications
link to send an additional email notification to the following email address:
finalcostvouchers@dtra.mil

 

(e)  WAWF Training may be accessed online at http://www.wawftraining.com//.  To
practice creating documents in WAWF, visit practice site at
https://wawftraining.eb.mil//.  Payment information may be accessed using the
DFAS website at http://www.dod.mil/dfas//. Your purchase order/contract number
or invoice will be required to check status of your payment. Note:  For specific
invoice related inquiries email: wawfvendorpay@dtra.mil.  Vendors shall forward
any additional DTRA related WAWF questions to wawfhelp@dtra.mil.

 

10.  SPECIAL CONTRACT REQUIREMENTS:

 

252.204-9000 OFFICIAL DTRA ADDRESSES IN THE NATIONAL CAPITAL REGION (NCR)

 

DTRA has 2 official mailing addresses in the NCR. Due to heightened security
measures, hand-carried packages cannot be accepted, therefore contractors are to
select one address below based on the method of mailing.

 

1.     The official United States Postal Service (USPS) mailing address for
DTRA:

 

Defense Threat Reduction Agency

Attn:  Dr. Heather A. Manley/TMTP*

8725 John J. Kingman Rd. Stop 6201

Fort Belvoir, VA 22060-6201

 

2.     DTRA cannot accept packages delivered via commercial express and ground
carrier to any address other than the one listed below. For all incoming
packages to DTRA activities in the Washington DC area (this includes packages
sent via Federal Express, DHL, Airborne, UPS and other commercial carriers), use
the following address:

 

Defense Threat Reduction Agency

Attn: Dr. Heather A. Manley/TMTP*

6200 Meade Road

Fort Belvoir, VA 22060-5264

 

Note: This address shall also be used in all contracts for delivery of
supplies/materials.

 

--------------------------------------------------------------------------------

* Mail sent without an office symbol may be misdirected within DTRA. Please use
the most current office symbol assigned. If an office symbol changes during the
term of this contract, the contracting officer may advise of this change via
letter in lieu of a contract modification.

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

11. CONTRACT CLAUSES

 

52.216-23       EXECUTION AND COMMENCEMENT OF WORK (APR 1984)

 

The Contractor shall indicate acceptance of this letter contract by signing
three copies of the contract and returning them to the Contracting Officer not
later than June 4, 2010. Upon acceptance by both parties, the Contractor shall
proceed with performance of the work, including purchase of necessary materials.

 

(End of clause)

 

52.216-24       LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $[†] dollars.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $[†] dollars.

 

(End of clause)

 

52.216-26       PAYMENTS OF ALLOWABLE COSTS BEFORE DEFINITIZATION (DEC 2002)

 

(a) Reimbursement rate. Pending the placing of the definitive contract referred
to in this letter contract, the Government will promptly reimburse the
Contractor for all allowable costs under this contract at the following rates:

 

(1) One hundred percent of approved costs representing financing payments to
subcontractors under fixed-price subcontracts, provided that the Government’s
payments to the Contractor will not exceed 80 percent of the allowable costs of
those subcontractors.

 

(2) One hundred percent of approved costs representing cost-reimbursement
subcontracts; provided, that the Government’s payments to the Contractor shall
not exceed 85 percent of the allowable costs of those subcontractors.

 

(3) Eighty-five percent of all other approved costs.

 

(b) Limitation of reimbursement. To determine the amounts payable to the
Contractor under this letter contract, the Contracting Officer shall determine
allowable costs in accordance with the applicable cost principles in Part 31 of
the Federal Acquisition Regulation (FAR). The total reimbursement made under
this paragraph shall not exceed 85 percent of the maximum amount of the
Government’s liability, as stated in this contract.

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

(c) Invoicing. Payments shall be made promptly to the Contractor when requested
as work progresses, but (except for small business concerns) not more often than
every 2 weeks, in amounts approved by the Contracting Officer.  The Contractor
may submit to an authorized representative of the Contracting Officer, in such
form and reasonable detail as the representative may require, an invoice or
voucher supported by a statement of the claimed allowable cost incurred by the
Contractor in the performance of this contract.

 

(d) Allowable costs. For the purpose of determining allowable costs, the term
“costs” includes—

 

(1) Those recorded costs that result, at the time of the request for
reimbursement, from payment by cash, check, or other form of actual payment for
items or services purchased directly for the contract;

 

(2) When the Contractor is not delinquent in payment of costs of contract
performance in the ordinary course of business, costs incurred, but not
necessarily paid, for—

 

(i) Supplies and services purchased directly for the contract and associated
financing payments to subcontractors, provided payments determined due will be
made—

 

(A) In accordance with the terms and conditions of a subcontract or invoice; and

 

(B) Ordinarily within 30 days of the submission of the Contractor’s payment
request to the Government;

 

(ii) Materials issued from the Contractor’s stores inventory and placed in the
production process for use on the contract;

 

(iii) Direct labor;

 

(iv) Direct travel;

 

(v) Other direct in-house costs; and

 

(vi) Properly allocable and allowable indirect costs as shown on the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts; and

 

(3) The amount of financing payments that the Contractor has paid by cash,
check, or other forms of payment to subcontractors.

 

(e) Small business concerns. A small business concern may receive more frequent
payments than every 2 weeks.

 

(f) Audit. At any time before final payment, the Contracting Officer may have
the Contractor’s invoices or vouchers and statements of costs audited. Any
payment may be (1) reduced by any

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

amounts found by the Contracting Officer not to constitute allowable costs or
(2) adjusted for overpayments or underpayments made on preceding invoices or
vouchers.

 

(End of clause)

 

252.217-7027      CONTRACT DEFINITIZATION (OCT 1998)

 

(a) A Cost-Plus-Fixed Fee contract is contemplated. The Contractor agrees to
begin promptly negotiating with the Contracting Officer the terms of a
definitive contract that will include (1) all clauses required by the Federal
Acquisition Regulation (FAR) on the date of execution of the undefinitized
contract action, (2) all clauses required by law on the date of execution of the
definitive contract action, and (3) any other mutually agreeable clauses, terms,
and conditions. The Contractor agrees to submit a Cost-Plus-Fixed Fee proposal
and cost or pricing data supporting its proposal.

 

(b) The schedule for definitizing this contract is as follows:

 

 

Proposal Received

6 July 2010

 

 

Complete Negotiations

8 September 2010

 

 

Definitization

8 October 2010

 

 

(c) If agreement on a definitive contract action to supersede this undefinitized
contract action is not reached by the target date in paragraph (b) of this
clause, or within any extension of it granted by the Contracting Officer, the
Contracting Officer may, with the approval of the head of the contracting
activity, determine a reasonable price or fee in accordance with subpart 15.4
and part 31 of the FAR, subject to Contractor appeal as provided in the Disputes
clause. In any event, the Contractor shall proceed with completion of the
contract, subject only to the Limitation of Government Liability clause.

 

(1) After the Contracting Officer’s determination of price or fee, the contract
shall be governed by—

 

(i) All clauses required by the FAR on the date of execution of this
undefinitized contract action for either fixed-price or cost-reimbursement
contracts, as determined by the Contracting Officer under this paragraph (c);

 

(ii) All clauses required by law as of the date of the Contracting Officer’s
determination; and

 

(iii) Any other clauses, terms, and conditions mutually agreed upon.

 

(2) To the extent consistent with paragraph (c)(1) of this clause, all clauses,
terms, and  conditions included in this undefinitized contract action shall
continue in effect, except those that by their nature apply only to an
undefinitized contract action.

 

(d) The definitive contract resulting from this undefinitized contract action
will include a

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

negotiated cost/price ceiling (including fee) in no event to exceed
$18,000,000.00.

 

(End of clause)

 

12.  LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS:

 

252.215-9001      LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

List of Documents, Exhibits and Other Attachments

 

a.  Attachments applicable to this contract are identified as follows:

 

ATTACHMENT

 

DESCRIPTION

2

 

Statement of Work, entitled “AVI BioPharma Project - H1N1 Countermeasure
Development”, dated 19 May 2010, 2 Pages

 

 

 

3

 

Exhibit A — CDRL, 8 Pages dated 25 May 2010

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

--------------------------------------------------------------------------------


 

HDTRA1-10-C-0079

Attachment 2

 

AVI BioPharma Project — H1N1 Countermeasure Development

19 May 2010

Statement of Work

 

[†]

 

Task 1: [†]

 

Task 2: [†]

 

Task 3. [†]

 

Task 4: [†]

 

Task 4.1: [†]

 

Task  4.2: [†]

 

Task 4.3: [†]

 

Task 4.4: [†]

 

TASK 4.5: [†]

 

TASK 4.6:  [†]

 

TASK 5. [†]

 

Task 5.1:  [†]

 

Task 5.2:  [†]

 

Task 5.3:  [†]

 

Task 5.4:  [†]

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

1

--------------------------------------------------------------------------------


 

Task 5.5:  [†]

 

Task 6:  [†]

 

Task 6.1: [†]

 

Task 6.2: [†]

 

Task 6.3: [†]

 

Task 7:  [†]

 

Task 8:  [†]

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

2

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A001

Work Breakdown Structure

3-Level Work Breakdown Structure

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-81334C

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

See Blk 16

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

3-Level Work Breakdown Structure with associated costs and schedule per each
level (top level is program, level 2 is base, level 3 are major tasks).  For
lowest task level show breakdown for labor, materials, other indirect costs.

 

Blocks 10-13: First report due within 15 days of contract initiation as part of
Project Management Plan submission (CDRL A011).

 

Government may provide acceptable format.  Government review/approval is 15 days
after receipt of first submittal.  Provide changes to draft within 10 days of
such request.  Provide a final document within 10 days after approval of changes
is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A002

Monthly Invoice Report

n/a

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-FNCL-80331A

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Monthly

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

0

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Summary of invoices submitted during the previous month or last month for which
unreported data are available.

 

Blocks 11-13:  Report after first business day of the month after contract
initiation and every month thereafter.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                                   PREVIOUS EDITION MAY BE
USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

1

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A003

Quarterly Status Report

Quarterly Contract Performance Report

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80368A

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Quarterly

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 11-13: First report due within 15 days after the end of the first Fiscal
Quarter (FQ) after award.  Subsequent reports due within 15 days of end of each
FQ.  Report will address cost, schedule and performance (including pertinent
technical data), and risk to include updates to project expenditures.  The 4th
quarterly report for each Fiscal Year (FY) will include an Executive Summary for
the entire FY.  The US Government may provide acceptable format.  US Government
review/approval is 15 days after receipt of first submittal.  Provide
changes to draft within 10 days of such request.  Provide final document within
10 days after approval of changes received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A004

Integrated Master Schedule

n/a

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-81650

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

See Blk 16

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 10-13:  First report due 15 days after contract initiation.  Microsoft
Project compatible file required.  Subsequent updates due within 15 days of FQ
end.  US Government may provide acceptable format.  US Government
review/approval is 15 days after receipt of first submittal.  Provide changes to
draft within 10 days of such request.  Provide final document within 10 days
after approval of changes is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                            PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

2

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A005

Final Report

Final Project Report

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-ADMN-08447A

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Once

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

Proj. Compl

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 11:  Project Completion

 

Blocks 12-13:  Submission within 30 days of completion of final task on
contract.

 

Contractor format acceptable.  Final report must include final summary of
cost/financial data and project schedule in addition to performance.  US
Government may provide acceptable format.  US Government review/approval is 15
days after receipt of first submittal. Provide changes to draft within 10 days
of such request. Provide final document within 5 days after approval of changes
is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A006

Miscellaneous Data Submissions

Point papers, briefing, technical presentations and publications

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

n/a

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

As required

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

As required

See Blk 16

 

DTRA/BCR

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 10-13:  Dates for submissions will be coordinated. Deliverables shall be
compatible electronic media.  Required submissions include Point Papers,
Briefings, TPP, PDP, ACURO Approvals, HROB Approvals.  Unless US Government
format is provided, contractor format is acceptable. US Government
review/approval is 15 days after receipt of first submittal. Provide changes to
draft within 10 days of such request.  Provide final document within 10 days
after approval of changes is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                            PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

3

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A007

Patents - Reporting of Subject Inventions

n/a

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

n/a

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Annually

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 11-13: Provide report(s) every 12 months from the date of the contract as
identified in the DFARS 252.227-7039 (Patents - Reporting Subject Inventions (DD
Form 882 attached) and FAR 52.227-11.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A008

Regulatory Approvals and Technical Data Packages

Submission Report (Regulatory Approval Docs)

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

n/a

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

See Blk 16

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 10-13:  Contractor will submit pre-IND, IND, and/or pre-EUA to the FDA.

 

Contractor will provide the US Government copies of all technical data generated
by the contractor to and during performance of contract necessary to pursue FDA
approval of pre-IND, IND, or pre-EUA, and notify the US Government of FDA
decisions.  All written communications to and/or fromt he FDA will be provided
to the US Government.  US Government review is 15 days after receipt of first
submittal and will not impede submission of documents to the FDA by contractor.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                                 PREVIOUS EDITION MAY BE
USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

4

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A009

In-Process Review

n/a

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80368A

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Biannually

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 11-13:  Contractor will present project status formally to the US
Government no more than every 6 months in accordance with a US Government
provided agenda.  The information contained in the In Process Review (IPR) is
similar to that contained in the Quarterly Status Report (QSR, CDRL A0003) but
in a presentation format.  Unless Government format is provided, contractor
format is acceptable.  Government review/approval is 15 days after receipt of
first submittal. Provide changes to draft within 10 days of such request. 
Provide final documentation within 10 days after approval of changes received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A010

Expenditure Forecast

Project Spend Plan

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-81468

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

See Blk 16

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 10-13:  Contractor will provide an updated expenditure forecast
reflecting actual negotiated costs over the lifetime of the project 15 days
after contract initiation and will update the forecast as required by the US
Government.  Unless government format is provided, contractor format is
acceptable. US Government review/approval is 15 days after receipt of first
submittal. Provide changes to draft within 10 days of such request.  Provide
final document within 10 days after approval of changes is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                     PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

5

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(2 Data Items)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 220 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A011

Project Management Plan

n/a

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80004A

n/a

DTRA/TMT

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

See Blk 16

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/TMT

 

 

 

1

 

0

 

A

 

See Blk 16

See Blk 16

 

DTRA/BCR

 

 

 

1

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

2

 

0

 

 

16. REMARKS

 

Blocks 11-13:  Includes organizational chart, initial Work Breakdown Structure,
initial Integrated Master Plan, Risk Management Plan, Regulatory Affairs Plan.
Due 15 days after contract initiation.

 

Government may provide acceptable format. Government review/approval is 15 days
after receipt of first submittal. Provide changes to draft within 10 days of
such request.  Provide final documentation within 10 days after approval of
changes is received.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

 

 

 

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

 

 

 

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

 

 

 

 

 

 

 

 

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

0

 

0

 

 

16. REMARKS

 

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-2, AUG 96                             PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

6

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(1 Data Item)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A012

Master Government Property List

GFP, GFE, GFM and Contractor Acquired Property

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80269

n/a

DTRA/BE-BL

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Monthly

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/BE-BL

 

 

 

 

 

1

 

A

 

Award

See Blk 16

 

DTRA/BE-BF

 

 

 

 

 

1

 

 

 

 

 

 

DTRA/BE-BC

 

 

 

 

 

1

 

 

 

 

 

 

DTRA/TMT

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

0

 

4

 

 

16. REMARKS

 

Block 4:  This DID is for reference only.  The report shall be prepared
according to the remarks below.

 

Block 12:  45th calendar day following contract award.

 

Block 13:  Tenth calendar day of each month.

 

During performance of the Contract, the Contractor may purchase material or
equipment using Government funds [Contractor Acquired Property (CAP)] if it is
approved by the Contracting Officer.  The Contractor shall provide a Master
Government Property List (MGPL) inclusive of all CAP on the 45th calendar day
following Contract award and the tenth calendar of each subsequent month.

 

The MGPL shall include all equipment/property provided to the contract,
including equipment transferred between projects, broken and obsolete equipment,
and items purchased outside the United States.  The MGPL shall consist of the
following data elements at a minimum:  Accountable Contract, Property Name,
Original Manufacturer’s Name, Description/Commercial Use, Original
Manufacturer’s Part Number, Model Number, Serial Number, DTRA Asset ID Number,
Equipment Identification Number Quantity, Contract to which equipment is
assigned, Work Breakdown Structure Project Number, Item Unique Identifier or
equivalent, Project Descriptor, Equipment Location, Date Placed In Service,
Condition of Property (active, stored, in-transit or waiting disposal),
Government Property Type (Government Furnished Equipment, Government Furnished
Material, Government Furnished Property, CAP), Unit Acquisition Cost (from
accounting system) and Remarks.

 

The MGPL shall be delivered electronically in a spreadsheet using Microsoft
Office Excel.  Abbreviations are not allowed.

 

Ninety (90) days prior to Contact expiration, the Contractor shall submit a
final MGPL suitable for close-out purposes containing use/disposition
recommendation.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-1, FEB 2001                         PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

7

--------------------------------------------------------------------------------


 

CONTRACT DATA REQUIREMENTS LIST

(1 Data Item)

Form Approved

OMB No. 0704-0188

 

 

The public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information.  Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing the burden, to the Department of Defense,
Executive Services Directorate (0704-0188).  Respondents should be aware that
notwithstanding any other provision of law, no person shall be subject to any
penalty for failing to comply with a collection of information if it does not
display a currently valid OMB control number.  Please do not return your form to
the above organization.  Send completed form to the Government Issuing
Contracting Officer for the Contract/PR No. Listed in Block E.

 

A. CONTRACT LINE ITEM NO.

B. EXHIBIT

C. CATEGORY

n/a

A

TDP

 

TM

 

OTHER

 

 

 

 

 

 

 

 

 

 

 

D. SYSTEM/ITEM

E. CONTRACT/PR NO.

F. CONTRACTOR

Transformational Medical Technologies

 

AVI BioPharma

 

 

 

1.  DATA ITEM NO.

2. TITLE OF DATA ITEM

3. SUBTITLE

A013

Master Government Property - Physical Inventory

GFP, GFE, GFM and Contractor Acquired Property

 

 

 

4. AUTHORITY (Data Acquisition Document No.)

5. CONTRACT REFERENCE

6. REQUIRING OFFICE

DI-MGMT-80441

 

DTRA/BE-BL

 

 

 

7.  DD 250 REQ

9. DIST STATEMENT REQUIRED

10 FREQUENCY

12. DATE OF FIRST SUBMISSION

14.

DISTRIBUTION

LT

 

Annually

See Blk 16

 

 

 

n/a

 

 

 

 

 

b. COPIES

 

 

 

 

 

 

 

 

 

 

Final

 

8. APP CODE

 

11. AS OF DATE

13. DATE OF SUBSEQUENT

 

a. ADDRESSEE

 

Draft

 

Reg

 

Repro

 

 

 

 

SUBMISSION

 

DTRA/BE-BL

 

 

 

 

 

1

 

A

 

Award

Annually

 

DTRA/BE-BF

 

 

 

 

 

1

 

 

 

 

 

 

DTRA/BE-BC

 

 

 

 

 

1

 

 

 

 

 

 

DTRA/TMT

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. TOTAL ^

 

0

 

0

 

4

 

 

16. REMARKS

 

Block 4:  This DID is for reference only.  The report shall be prepared
according to the remarks below.

 

Block 12:  Date of first submission in one month after award.

 

The Contractor shall annually perform, record and disclose physical inventory
results of all Government Property/Contractor Acquired Property
(CAP)/Equipment/Material.  A final coordinated physical inventory shall be
performed upon contract completion or termination and approved by the DTRA
Accountable Property Officer.

 

The Physical Inventory Report shall identify the Contractor’s Point of Contact
with telephone number and signature and shall consist of the following data
elements at a minimum: Accountable Contract, Property Name, Original
Manufacturer’s Name, Description/Commercial Use, Original Manufacturer’s
Part Number, Model Number, Serial Number, DTRA Asset ID Number, Equipment
Identification Number Quantity, Contract to which equipment is assigned, Work
Breakdown Structure Project Number, Item Unique Identifier or equivalent,
Project Descriptor, Equipment Location, Date Placed In Service, Condition of
Property (active, stored, in-transit or waiting disposal), Government Property
Type (Government Furnished Equipment, Government Furnished Material, Government
Furnished Property, CAP), Unit Acquisition Cost (from accounting system) and
Remarks.

 

The Physical Inventory Report shall be documented in writing and
validated/confirmed by both the Contractor’s Property Administrator and the DTRA
PM.  Inventory discrepancies must be reported immediately to the Contracting
Officer, PM or the DTRA Accountable Property Officer, The report shall contain
original signatures and be delivered electronically in a spreadsheet using
Microsoft Office Excel.  Abbreviations are not allowed.

 

Ninety (90) days prior to Contract expiration, the Contractor shall submit a
final property identification listing suitable for close-out purposes containing
use/disposition recommendations.  The report must be reviewed, approved and
signed by the DTRA Accountable Property Officer prior to contract close out.

 

17. PRICE GROUP

 

18. ESTIMATED TOTAL PRICE

 

G.  PREPARED BY

 

H. DATE

 

I. APPROVED BY

 

J. DATE

 

 

 

 

 

 

 

/s/Heather A. Manley

 

25 May 10

 

 

 

 

 

DD FORM 1423-1, FEB 2001                         PREVIOUS EDITION MAY BE USED

 

--------------------------------------------------------------------------------

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

 

8

--------------------------------------------------------------------------------